   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 1 of 8 PageID #: 30




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DION ARMSTRONG,                                       )
                                                      )
             Plaintiff,                               )
                                                      )
      v.                                              )           Case No. 4:21-cv-92-HEA
                                                      )
ANN PRECYTHE, et al.,                                 )
                                                      )
             Defendants.                              )

                           OPINION, MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of self-represented plaintiff Dion

Armstrong (registration no. 12008500), an inmate at the Missouri Eastern Correctional Center, for

leave to commence this civil action without payment of the required filing fee. ECF No. 3. Having

reviewed the motion and the financial information submitted in support, the Court has determined

that plaintiff lacks sufficient funds to pay the entire filing fee and will assess an initial partial filing

fee of $61.99. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, the

Court will allow plaintiff the opportunity to submit an amended complaint.

                                             28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28
   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 2 of 8 PageID #: 31




U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted a copy of his Missouri Department of

Corrections certified inmate account statement. ECF No. 4. A review of plaintiff’s account

indicates an average monthly deposit of $309.95 and an average monthly balance of $264.82.

Plaintiff has insufficient funds to pay the entire filing fee. Accordingly, the Court will assess an

initial partial filing fee of $61.99, which is 20 percent of plaintiff’s average monthly deposit.

                                    Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).


                                                  2
   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 3 of 8 PageID #: 32




          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d

1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                           The Complaint

          On January 22, 2021, self-represented plaintiff Dion Armstrong filed the instant action on

a Prisoner Civil Rights Complaint form pursuant to 42 U.S.C. § 1983. ECF No. 1. Plaintiff lists

nine Missouri Department of Corrections (“MDOC”) employees as defendants: (1) Ann Precythe,

Director; (2) Diane Simmerly, Assistant Warden; (3) Richard Adams, Warden; (4) Unknown Oaks,

Correctional Officer of “5 house” or “The Hole;” (5) Sergeant Unknown Shin; (6) Unknown

Weaton, Deputy Warden; (7) Unknown Ludwick, Correctional Officer; (8) Sergeant Unknown

Nawardo; and (9) Jason Lewis, Deputy. Plaintiff brings his claims against all defendants in their

official and individual capacities.

          On two pages of notebook paper, plaintiff provides his statement of the claim. Id. at 5-6.

Plaintiff alleges his due process and equal protection rights were violated on May 23, 2020 when

MDOC officials did not respond to his call after he pushed the emergency button located in his


                                                  3
   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 4 of 8 PageID #: 33




administratively segregated cell. Plaintiff alleges he felt dizzy because it was summer and he was

provided with no air or ice to cool him down from the heat. After he pressed the emergency button,

plaintiff alleges he fell down and hit his head on a metal door. Plaintiff describes his injuries as a

knot on his head, high blood pressure, and the inability to move his neck.

                                             Discussion

        As pleaded, the complaint fails to state a claim upon which relief can be granted against

any named defendant. Although plaintiff states that “each defendant played a huge role in ignoring

[his] need while [he] was in the hole,” he has not alleged that Precythe, Lewis, Simmerly, Adams,

Unknown Oaks, Unknown Shin, Weaton, Unknown Ludwick, or Unknown Nawardo were directly

involved in or personally responsible for specific violations of his constitutional rights. “Liability

under § 1983 requires a causal link to, and direct responsibility for, the alleged deprivation of

rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). See also Jeffers v. Gomez,

267 F.3d 895, 915 (9th Cir. 2001) (§ 1983 liability arises only upon a showing of personal

participation by defendant); Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not

cognizable under § 1983 where plaintiff fails to allege defendant was personally involved in or

directly responsible for incidents that injured plaintiff). In order to state an actionable civil rights

claim against each defendant, plaintiff must set forth specific factual allegations showing what that

particular defendant actually did, or failed to do, that violated the plaintiff’s federally-protected

rights. See West v. Atkins, 487 U.S. 42, 48 (1988); see also Ellis v. Norris, 179 F.3d 1078, 1079

(8th Cir. 1999) (a plaintiff must plead facts showing each named defendant’s personal involvement

in the alleged constitutional wrongdoing).




                                                   4
   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 5 of 8 PageID #: 34




       Furthermore, to any extent plaintiff is alleging that some of defendants are liable solely

because they held administrative or supervisory positions, such claims are subject to dismissal.

See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (respondeat superior theory inapplicable in

§ 1983 cases). A supervisor is liable for the actions of his subordinates under § 1983 only if he

personally participates in the alleged unconstitutional conduct, or when there is a causal connection

between his actions and the alleged constitutional deprivation. See Glick v. Sargent, 696 F.2d 413,

415 (8th Cir. 1983) (warden must play a personal role in the disciplinary process; he cannot be

held liable for the outcome of the process). As stated above, plaintiff has failed to plead specific

facts establishing an actual link or connection between the named defendants and the alleged

constitutional violations.

       Because plaintiff is self-represented, the Court will permit him to file an amended

complaint to attempt to cure his pleading deficiencies.

                             Instructions on Amending the Complaint

       Plaintiff is warned that the filing of an amended complaint replaces the original complaint,

and so it must include all claims plaintiff wishes to bring. See In re Wireless Telephone Federal

Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that an

amended complaint supersedes an original complaint and renders the original complaint without

legal effect”). Plaintiff must type or neatly print the amended complaint on the Court’s prisoner

civil rights complaint form, which will be provided to him. See E.D. Mo. L.R. 45 – 2.06(A) (“All

actions brought by self-represented plaintiffs or petitioners should be filed on Court-provided

forms”).




                                                 5
   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 6 of 8 PageID #: 35




       In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. See Fed. R. Civ. P. 10(a)

(“The title of the complaint must name all the parties”). Plaintiff must avoid naming anyone as a

defendant unless that person is directly related to his claim. Plaintiff must also specify whether

he intends to sue each defendant in his or her individual capacity, official capacity, or both.

       In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should set forth a short and

plain statement of the facts that support his claim or claims against that defendant. See Fed. R.

Civ. P. 8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his

claims in numbered paragraphs, and each paragraph should be “limited as far as practicable to a

single set of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he

may set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff

names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2).

       It is important that plaintiff allege facts explaining how each defendant was personally

involved in or directly responsible for harming him. See Madewell, 909 F.2d at 1208. Plaintiff

must explain the role of the defendant, so that the defendant will have notice of what he or she is

accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848

(8th Cir. 2014) (stating that the essential function of a complaint “is to give the opposing party fair

notice of the nature and basis or grounds for a claim.”). Furthermore, the Court emphasizes that

the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation of


                                                  6
   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 7 of 8 PageID #: 36




the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017). Finally, plaintiff must not try to amend a complaint by filing separate documents. Instead,

he must file a single, comprehensive pleading that sets forth his claims for relief.

                                    Motion to Appoint Counsel

        Plaintiff has filed a motion to appoint counsel. ECF No. 2. In civil cases, a self-represented

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013). See also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)

(stating that “[a] pro se litigant has no statutory or constitutional right to have counsel appointed

in a civil case”). Rather, a district court may appoint counsel in a civil case if the court is

“convinced that an indigent plaintiff has stated a non-frivolous claim . . . and where the nature of

the litigation is such that plaintiff as well as the court will benefit from the assistance of counsel.”

Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint

counsel for an indigent litigant, a court considers relevant factors such as the complexity of the

case, the ability of the self-represented litigant to investigate the facts, the existence of conflicting

testimony, and the ability of the self-represented litigant to present his or her claim. Phillips v.

Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. Plaintiff has yet to file a complaint that survives initial review, so it

cannot be said that he has presented non-frivolous claims. Additionally, this case appears to

involve straightforward factual and legal issues, and there is no indication that plaintiff cannot

investigate the facts and present his claims to the Court. The Court will therefore deny his motion




                                                   7
   Case: 4:21-cv-00092-HEA Doc. #: 5 Filed: 02/18/21 Page: 8 of 8 PageID #: 37




without prejudice, and will entertain future motions for appointment of counsel, if appropriate, as

the case progresses.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [ECF

No. 3] is GRANTED.

          IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $61.99 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

          IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.

          IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff two blank

Prisoner Civil Rights Complaint forms. Plaintiff may request additional forms as needed.

          IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [ECF

No. 2] is DENIED at this time.

          IT IS FURTHER ORDERED that if plaintiff fails to timely comply with this

Memorandum and Order, the Court will dismiss this action without prejudice and without further

notice.

          Dated this 18th day of February, 2021.




                                                      HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE
                                                   8
